DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach test strips and test strip reader devices.  See, for example, United States Patent Application Publication 2008/0176068 to Neubert et al. and United States Patent Application Publication 2008/0261326 to Dudenhoefer et al.  The prior art do not appear to teach or suggest a method for evaluating using a reader device the test result indicated by a test strip including the steps of:
determining a wavefront position based on a location along the length of the test strip where a difference between values of two of the plurality of second signals is above a threshold; identifying a distance between the first position and the wavefront position; 
determining whether the test result is accurate based on whether the identified distance or a rate of progress calculated based at least in part on the identified distance is within a predetermined limit; and 
outputting a notification associated with the test result, wherein outputting the notification comprises: in response to determining that the identified distance or the rate of progress is not within the predetermined limit, disregard the test result of the test strip and output a notification associated with disregarding the test result indicated by the test strip; or 
in response to determining that the identified distance or the rate of progress is within the predetermined limit, output the test result indicated by the test strip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856